  Case 3:19-cv-01146-NJR Document 24 Filed 05/27/20 Page 1 of 3 Page ID #87




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JENNIFER A. DUNKLEY,

                   Plaintiff,

 v.                                              Case No. 3:19-CV-01146-NJR

 ILLINOIS DEPARTMENT OF HUMAN
 SERVICES, KIMBERLEY PELTES, and
 MONICA MONROY,

                   Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Pending before the Court is a Motion to Consolidate Cases (Doc. 17) filed by all

Defendants, a Motion to Stay Proceeding (Doc. 18) filed by all Defendants, and a Motion

for Extension of Time to File Answer (Doc. 19) filed by all Defendants. For the reasons set

forth below, the Court grants the Motion to Consolidate and finds the other pending

motions moot.

                                      FACTUAL BACKGROUND

        On December 18, 2018, Jennifer Dunkley filed an action in this Court against her

labor union local, American Federation of State, County and Municipal Employees

(“AFSCME”) Local 2600; and her employer, the Illinois Department of Human Services,

for alleged racial discrimination under 42 U.S.C. § 1981 and Title VII of the Human Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq. Dunkley v. Ill. Dept. of Hum. Servs., 18-cv-2189 at Doc.

1 (S.D. Ill.).




                                         Page 1 of 3
     Case 3:19-cv-01146-NJR Document 24 Filed 05/27/20 Page 2 of 3 Page ID #88




         On October 22, 2019, Dunkley filed the instant action in this Court against the

Illinois Department of Human Services and certain individual agents of that entity, again

alleging racial discrimination under 42 U.S.C. § 1981 and Title VII of the Human Rights

Act of 1964 (Doc. 1). Dunkley’s allegations in both actions arise out of her period of

employment as a trainee by with the Illinois Department of Human Services, her failure

to advance from her trainee position, and certain disciplinary actions taken against her

during her employment (Doc 1). See Dunkley v. Ill. Dep’t of Hum. Servs., 19-cv-01146 at

Doc. 1 (S.D. Ill.).

                                         ANALYSIS

I.       Motion to Consolidate

      A. Applicable Law

         Federal Rule of Civil Procedure 42 permits to consolidate actions involving “a

common question of law or fact[.]” The Supreme Court has recognized that district courts

have “substantial discretion” in deciding when to consolidate cases. Hall v. Hall, 138 S.

Ct. 1118, 1131 (2018). “The purpose behind a Rule 42(a) consolidation is to promote

judicial efficiency, but not if prejudice caused to any of the parties outweighs it.”

McKnight v. Illinois Cent. R. Co., 2009 U.S. Dist. LEXIS 49539 at *3 (S.D. Ill. June 12, 2009)

(citing Ikerd v. Lapworth, 435 F.2d 197, 204 (7th Cir. 1970)). On February 25, 2020,

Defendants in this action moved to consolidate with Dunkley’s first-filed action (Doc. 17).

      B. Discussion

         Here, Dunkley has brought claims arising out of the same events under the same

statutes against substantially similar sets of defendants. Dunkley concedes that “some


                                        Page 2 of 3
 Case 3:19-cv-01146-NJR Document 24 Filed 05/27/20 Page 3 of 3 Page ID #89




form of consolidation…may be appropriate” (Doc. 23 at 1), but asks that consolidation

not be permitted to the extent that it will delay her case or complicate the process of

appeal. Given the clear similarities between these actions, the Court views it as

significantly more expedient to consolidate. Consolidation will avoid duplication of

discovery, and is indeed more likely to accelerate rather than delay resolution of

Dunkley’s claims. While Dunkley is correct in noting that consolidation may affect the

time at which Dunkley is permitted to appeal decisions regarding one of the several

defendants in a consolidated action, the Court feels that the defendants in the actions at

issue here are not so numerous that resolution of all claims would unduly delay any

appeal by Dunkley.

                                           CONCLUSION

      For the reasons set forth above, the Court GRANTS Defendants’ Motion to

Consolidate and finds as moot the Motion to Stay and Motion for Extension. The Clerk

of Court is DIRECTED to consolidate this action with 18-2189-NJR. All future filings

related to this case shall bear Cause No. 18-2189-NJR. Defendants shall file their Answer

to the claims set forth in 19-1146-NJR on or before June 17, 2020.

      The Clerk of Court shall file this Order in 18-2189-NJR and administratively close

this case pursuant to the consolidation.

      IT IS SO ORDERED.

      DATED: May 27, 2020

                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge


                                       Page 3 of 3
